Per Ctjeiam
: This case was first argued before this court on. April 8,. 1937, during the October 1936 term. The court requested reargument-upon certain points and this was had October 4, 1937, during the-October 1937 term. The late Presiding Judge Graham died November 10,1937, before the court had reached a final conclusion. Jackson, J., who became a member of the court December 15, 1937, having, been Assistant Attorney General of the United States in charge of customs litigation during the pendency of this suit, declines to participate in its consideration. The remaining four judges find themselves equally divided in opinion upon the principal issue in the case. Under such circumstances it is deemed proper to affirm the judgment of the United States Customs Court without opinion. W. H. H. Chamberlin, Inc. v. Andrews, 299 U. S. 515.
It is so ordered.